       Case 9:19-cv-00162-KLD Document 101 Filed 05/18/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION



HERBERT J. MASON,
                                                        CV-19-162-M-KLD
                          Plaintiff,
vs.
                                                              ORDER
PROFESSIONAL
TRANSPORTATION,INC., an
Indiana Corporation,

                        Defendant.




      IT IS HEREBY ORDERED that the Clerk of Court may provide meals to

the jurors during their deliberations.


      DATED this             day of May, 2021.




                                         Kathleen L. DeSoto
                                         United States Magistrate Judge
